DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Priority
	Priority to application 62/786887 filed on 12/31/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/31/2019 and 05/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 15, and 19 recite “substantially anhydrous” in line 1 of claims 1 and 15 and line 2 of claim 19. It is not clear what the metes and bounds of the term substantially includes. The instant specification does not provide a closed ended definition of how much water a substantially anhydrous composition may comprise. 
Claims 2-14, 16-18, and 20 are rejected as being dependent directly or indirectly on an indefinite claim.
Claim 14 recites “essentially free of silicones in lines 1-2. It is not clear what the metes and bounds of the term essentially free includes. The instant specification does not provide a closed ended definition of how much silicone an essentially silicone free composition may comprise. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008) in view of Rosenbaum et al. (US Patent 4750908, Published 06/14/1988) and Yamazaki et al. (US Patent 2013/0295033 A1, Published 11/07/2013).
The claims are directed to a substantially anhydrous composition comprising one or more colorant such as a direct dye, 20-95% of one or more glycols such as butylene glycol, 5-70% of one or more monoalcohols such as ethanol, wherein the ration of glycol to monoalcohl is 20:1 to 1:1, 0.1-10% of one or more cationic surfactant such as cetrimonium chloride, and 1 to 20% of a fatty compound such as fatty esters such as a fatty carbonate ester such as dicotyl carbonate. The composition further comprises a thickening agent. The claims are further directed to the composition being essentially free of silicones. The claims are further directed to the composition having a viscosity of about 10-10,000 mPa.s. The claims are further directed to a method of coloring hair comprising applying the composition to wet or damp hair, followed by rising the hair with water after application of the composition.
3-C22 alcohols that are preferred according to the invention are monohydric or dihydric alcohols, wherein monohydric or dihydric alcohols are particularly preferred and dihydric alcohols are most preferred. Examples of preferred monohydric alcohols are butanol, pentanol, hexanol, heptanol, octanol, nonanol, decanol, myristyl alcohol, or behenyl alcohol. Particularly preferred dihydric alcohols are 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol, or 1,4-butanediol, wherein 1,3-butanediol is most preferred. Also conceivable are mixtures of at least two of the aforementioned monohydric or dihydric C3-C22 alcohols (paragraph 0051). In an additional, particular embodiment of the composition according to the invention, it is anhydrous or contains no more than 20 wt %, preferably no more than 15 wt %, particular preferably no more than 10 wt %, and most preferably no more than 5 wt % water, based on the total weight of the composition in each case (paragraph 0026). Additional additives include, for example, thickeners to adjust viscosity such as starch or cellulose derivatives, glycol ethers, or glycols such as glycerin, keto carboxylic acids, and/or physiologically compatible salts thereof, sun-protective agents, and/or UV absorbers, preservatives, antioxidants (for example, tocopherols or esters thereof), dyes, as well as perfumes (paragraph 0062). A composition containing as components a) an organo-modified silicone; b) if necessary, a C3-C22 alcohol; c) if necessary, a cationic surfactant; d) if necessary, a volatile silicone oil; e) at least 30 wt % ethanol, in relation to the total weight of the composition; as well as f) if necessary, additional additives that are different from components a to e, wherein the total quantity of components a to f is 100 wt % (prior art claim 1). The composition contains, in addition to component e, the following: 0.01 to 15 wt % of component a, 0.01 to 40 wt % of component b, 0.01 to 15 wt % of component c, 0.01 to 40 wt % of component d, as well as 0.01 to 15 wt % of component f (prior art claim 2). It is further preferred according to the invention if the composition has a viscosity determined according to the test method 
Springbob et al. lack a composition that comprises the instantly claimed dyes. Springbob et al. also, lacks a composition that comprises one or more fatty compounds. Springbob et al. also lacks a composition comprising the instantly claimed amounts of glycol and monoalcohol.
Rosenbaum et al. teach a composition suitable for direct dyeing of human hair which is anhydrous and which comprises at least 15% by weight relative to the total weight of the composition of at least one anhydrous solvent, and at least 20% by weight relative to the total weight of the composition of at least one anhydrous surfactant, and 0.05 to 15% by weight of the 2,3-indolinedione (prior art claim 3). This dyeing shampoo, applied for 20 minutes on light chestnut-coloured hair, endows it, after rinsing and drying, with a coppery dark auburn glint (column 7, lines 21-24).
Yamazaki et al. teach from the viewpoint of preventing the hair treated with the hair cosmetic of the present invention and dried from having an oily feeling and of improving the finger compatibility and manageability to the hair, preferably, the hair cosmetic contains, as the oil (B), at least one compound selected from ester compounds represented by the following general formula (4), dialkyl carbonate compounds represented by the following general formula (paragraph 0188). Preferably the dialkyl carbonate compound is dioctyl carbonate (Table 26).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add indolinedione dye of Rosenbaum et al. to the hair care composition of Springbob et al. and have a reasonable expectation of success. One would have been motivated to do so 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the dioctyl carbonate to the hair care composition of Springbob et al. and have a reasonable expectation of success. One would have been motivated to do so since Yamazaki et al. teach that compounds such as dioctyl carbonate prevent an oily feeling and of improving the finger compatibility and manageability to the hair.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a thickener to the preferred composition of Springbob et al. and have a reasonable expectation of success. One would have been motivated to do so since Springbob et al. teach that a thickener can optionally be added to adjust the viscosity of the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the amounts of butyl glycol and ethanol to the instantly claimed amounts and have a reasonable expectation of success. One would have been motivated to do so since the instantly claimed amounts and ratios overlap with the amounts and ratios taught by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the viscosity of the hair care composition of to the instantly claimed viscosity and have a reasonable expectation of success. One would have been motivated to do so since the instantly claimed viscosity and the viscosity taught by Springbob et al. overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
With regard to the claim limitation that the composition is essentially free of silicones, the Examiner interprets the “essentially” as encompassing the amounts of silicone taught by Springbob et al. 
For the foregoing reasons the claims are rendered obvious by the teachings of the prior art.

Claims 11, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springob et al. (US Patent Application Publication 2008/0112912 A1, Published 05/15/2008) in view of Rosenbaum et al. (US Patent 4750908, Published 06/14/1988) and Yamazaki et al. (US Patent  as applied to claims 1-10, 13-, 14, 19, and 20 above, and further in view of Jo et al. (US Patent 6802872 B2, Published 10/12/2004).
The claims are further directed to the composition further comprising fatty alcohol such as stearyl alcohol. The claims are further directed to the composition further comprising glyceryl fatty ester such as glyceryl stearate.
The teachings of Springbob et al, Rosenbaum et al., and Yamazaki et al. are discussed above.
Springbob et al. lacks a teaching wherein the hair care composition comprises a fatty compound such as stearyl alcohol and/or glyceryl stearate.
Jo et al. teach a hair dye composition comprising optionally glyceryl stearate and stearyl alcohol (prior art claims 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add glyceryl stearate and stearyl alcohol to the hair care composition of Springbob et al. and have a reasonable expectation of success. One would have been motivated to do so since Jo et al. teach that such compounds are added to hair dye compositions. For the foregoing reasons the claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617